Citation Nr: 0425885	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-28 633	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a left knee injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to February 1974.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2004, the 
veteran testified at a videoconference hearing before the 
undersigned; a transcript of that hearing is of record. 

Although the RO ultimately found that new and material 
evidence had been received, reopened the claim, and denied it 
on the merits, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the Board 
must make a de novo determination on the issue of whether new 
and material evidence has been submitted sufficient to reopen 
a finally disallowed claim.  See Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  The issue has been 
characterized to reflect the Board is doing so.

The matter of entitlement to service connection for residuals 
of a left knee injury based on de novo review is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action on your 
part is required.


FINDINGS OF FACT

1.  An unappealed January 1975 rating decision denied service 
connection for residuals of a left knee injury finding, in 
essence, that the evidence did not show that a left knee 
disorder was related to service; an unappealed April 2002 
declined to reopen the claim.  

2.  Evidence added to the record since the April 2002 rating 
decision was not previously submitted to agency 
decisionmakers; tends to show that the veteran's left knee 
disorder is related to service; and thus relates to an 
unestablished fact necessary to substantiate the claim; and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received, and a claim for 
service connection for residuals of a left knee injury may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  However, as the decision below 
constitutes a full grant of the portion of the claim being 
addressed, the appellant is not prejudiced by Board review at 
this point, there is no need to belabor the impact of the 
VCAA at this point.  

II.  Factual Background

Evidence of record in April 2002

Service Medical Records (SMR's) include a June 1970 
enlistment examination that revealed the veteran had moderate 
instability of the anterior cruciate ligament; the left knee 
was asymptomatic.  The knee was cleared on orthopedic 
consultation.  January 1973 treatment records note pain and 
crepitation and an impression of chondromalacia.  Around the 
same time, the veteran he also went through a course of 
physical therapy for his left knee for apparently two months.  
On December 1973 separation examination, there was pain on 
rotation and some lateral laxity to the left knee joint.  It 
was noted that the veteran was hospitalized for a left knee 
injury in 1966, and that he still had occasional related 
problems.  

A December 1974 VA x-ray of the left knee revealed no bony or 
soft tissue abnormalities; the joint space was well 
maintained.  The impression was normal left knee.  On VA 
special orthopedic examination at the time, the veteran 
indicated that he slipped on ice at Altus Air Force Base.  He 
was examined, x-rayed, and given physical therapy for about 
two months.  He had not completely recovered but received no 
further treatment either in or out of service.  He complained 
of pain on the outer aspect of the joint and that his left 
knee occasionally "gives way."  Physical examination showed 
that that he could knee bend and duck waddle.  There was full 
motion, with no tenderness or effusion.  Lateral stability 
was normal.  There was some increased anteroposterior 
instability of the left knee as compared to the right.  The 
diagnosis was laxity of left anterior cruciate ligament with 
possible meniscus tear.   

An unappealed January 1975 rating decision denied the 
veteran's initial claim of service connection for residuals 
of a left knee injury.  The RO found that the claimed 
reinjury of the knee was not shown.  The decision became 
final based on the evidence of record.  38 U.S.C.A. § 7105.  

March and April 2001 treatment records of Dr. D.V. show the 
veteran was seen for treatment of left knee pathology.  

An unappealed April 2002 rating decision declined to reopen 
the claim, finding that although the evidence the veteran 
submitted was new it did not constitute "new and material" 
evidence.  The decision became final based on the evidence of 
record.  38 U.S.C.A. § 7105.  

Evidence received since April 2002

A photocopy of a January 1973 dated letter from the veteran 
to his wife, received in October 2002, notes that he had to 
go to the hospital.  A statement from his wife dated in 
October 2002, indicates that he informed her that he slipped 
on ice while pushing a maintenance stand early in 1973.  He 
went to a doctor for his injuries and was referred for 
physical therapy at the hospital at Altus Air Force Base.  He 
has been complaining about pain in his left knee ever since 
then.  A statement from a comrade dated in January 2003 
indicates that he was at Altus when the veteran injured his 
knee and e remembers that the veteran had to then wear a knee 
brace, was in physical therapy, and was assigned to light 
duty.  

On a June 2003 VA examination, the examiner noted in the 
medical history that the veteran was assigned light duty and 
wore a knee brace for six months.  The veteran had a problem 
shifting the knee, difficulty squatting, and was unable to 
run.  The diagnosis was a torn left anterior cruciate and 
partial tear of the medical collateral ligament and mild 
chondromalacia.  The examiner opined that "[i]t is as likely 
as not that this is related to the injury sustained and well-
documented in the C-file."   

At a May 2004 videoconference hearing, there was testimony 
that restated the history noted above. 

III.	Criteria and Analysis

The regulation defining new and material evidence has been 
amended. 38 C.F.R. § 3.156(a).  The amended version applies 
to all claims to reopen a finally decided claim received on 
or after August 29, 2001.  Because the instant petition to 
reopen was received in October 2002, the amended regulation 
applies.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a)(effective August 29, 2001).

The January 1975 rating decision denying service connection 
for residuals of a left knee injury, and the April 2002 
decision declining to reopen such claim are final.  Under 38 
U.S.C.A. § 5108, VA must reopen a previously and finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  See 38 
U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

As was noted, service connection for residuals of a left knee 
injury was previously denied based on a finding that there 
was no evidence relating the veteran's left knee disorder to 
an injury in service.  For additional evidence to be new and 
material, to raise a reasonable possibility of substantiating 
the claim, and to relate to an unestablished fact necessary 
to substantiate the claim in this scenario, it would have to 
tend (by itself or together with evidence previously of 
record) to relate the veteran's current left knee disorder to 
service.    

The additional evidence received since April 2002 is new, as 
it was not previously submitted to agency decisionmakers.  
Since it includes competent medical evidence relating the 
current left knee disorder to service, it relates to an 
unestablished fact necessary to substantiate the claim, 
raises a reasonable possibility of substantiating the claim, 
and is material.  As the additional evidence is both new and 
material, the claim may be reopened. 
ORDER

The appeal to reopen a claim of service connection for 
residuals of a left knee injury is granted.


REMAND

Additional evidence received reflects that the veteran was 
apparently placed on a light duty profile.  Change in duty 
status presumably required paperwork, and such documents may 
contain information pertinent to the claim.  

It was noted on the veteran's discharge examination that he 
was hospitalized for a left knee injury in 1966 (prior to 
service).  Testimony at the May 2004 videoconference hearing 
reflects that the veteran had a football injury in 1966.  
Although, his 1970 enlistment examination noted that the left 
knee was asymptomatic, preservice treatment records may 
contain pertinent information, and should be obtained.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for an 
exhaustive search for any further service 
medical records pertaining to the 
veteran.  The search should encompass the 
veteran's service personnel file, 
including any record reflecting that he 
was placed on a physical profile for the 
knee. The veteran should be asked to 
submit copies of any records in his 
possession.  

2.  The appellant should be asked to 
identify all medical treatment 
providers who have treated him for left 
knee problems prior to, during, and 
subsequent to service.  The RO must 
obtain complete treatment records 
(those not already in the claims 
folder) from all treatment sources 
identified, specifically including the 
any pre-service (e.g. 1966 hospital) 
records.   

3.  The RO should then arrange for a VA 
orthopedic examination to ascertain the 
nature and likely etiology of the 
veteran's current left knee disability.  
His claims folder must be reviewed by 
the examiner.  The examiner should 
provide a diagnosis (es) for the 
current left knee disability, and opine 
whether it is at least likely as not 
that such was either caused by or 
aggravated in service.  If the examiner 
finds that ad left knee disability 
preexisted service, the examiner should 
also opine whether there is clear 
evidence that it was not aggravated in 
service.  The examiner should comment 
on the June 2003 opinion of a VA 
examiner, and should explain the 
rationale for all opinions given.  

4.  After the development ordered above 
is completed, the RO should re-
adjudicate the claim.  If it remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant and 
his representative should have the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



